EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yung-Sen Young on 22 February 2021.
The application has been amended as follows: 

	In the claims:
	Claim 7: The composite as claimed in claim 1, wherein the surface of the shape memory polymer layer on one of the two outer layers or both has at least one circuitry pattern layer thereon; the at least one circuitry pattern layer comprises at least one conducting circuit formed by conductive materials and a plurality of contact points for connecting an electronic component.
	Claim 8: The composite as claimed in claim 7, wherein the at least one circuitry pattern layer further comprises a plurality of conductive terminals at the edge of the one of the two outer layers or both and the composite is configured to provide electromagnetic pulse waves to a user through the conductive terminals and the contact points.
	Claim 9: The composite as claimed in claim 7, wherein the at least one circuitry pattern layer further comprises a plurality of conductive terminals at the edge of the one of the two outer layers or both and the composite is configured to provide ultrasonic waves to a user through the 
	Claim 11: The composite as claimed in claim 7, wherein the at least one circuitry pattern layer further comprises a plurality of conductive terminals at the edge of the one of the two outer layers or both and the composite is configured to provide electric pulses to a user through the conductive terminals and the contact points when the contact points are connected to electrode pads.
	Claim 13: The composite as claimed in claim 1, wherein the shape memory polymer layer is made from a mixture of the polyester random copolymer and at least one inorganic filler.
	Claim 18: The fixation device as claimed in claim 17, wherein the shape memory spacer fabric composite is configured to provide electromagnetic pulse waves, ultrasonic waves or electric pulses through an external device 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 17, and 19 have been amended to overcome the objections and rejections under 35 USC 112a and b set forth the in the previous office action. Claims 1, 17, and 19 have also been amended to recite the shape memory polymer layer is a polyester random copolymer comprising ethylene glycol, sebacic acid, hexamethylene diamine, and benzenetricarboxylic acid. A spacer fabric coated with a shape memory polymer layer of this composition is not shown in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791